713 N.W.2d 777 (2006)
475 Mich. 859
Karlene S. HARBOUR, as Personal Representative of the Estate of Kevin Daniel Harbour, Deceased, Plaintiff-Appellant,
v.
CORRECTIONAL MEDICAL SERVICES, INC., a/k/a Correctional Medical Systems, Inc., Defendant-Appellee.
Docket No. 129153. COA No. 252857.
Supreme Court of Michigan.
May 24, 2006.
On order of the Court, the application for leave to appeal the May 24, 2005 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.